United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 16, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60890
                          Summary Calendar


HAROLD BROCK,

                                     Plaintiff-Appellant,

versus

EMMITT SPARKMAN, Warden of Marshall County Correction
Facility; RENEE JOHNSON, Sergeant at Marshall County
Correction Facility, in Her Individual and Official
Capacities; DURETT PEEPLES, Lieutenant at Marshall
County Correction Facility, in His Individual and
Official Capacities,

                                     Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 3:00-CV-148-P
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, CLEMENT, Circuit Judges.

PER CURIAM:*

     Harold Brock, Mississippi prisoner # R5226, appeals the

summary-judgment dismissal of his 42 U.S.C. § 1983 lawsuit

asserting that prison officials were deliberately indifferent

to his serious medical needs when they placed him, against his

medical restrictions, in a bottom bunk, which caused him to

repeatedly hit his head on the top bunk, resulting in bumps and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60890
                                  -2-

bruises and loss of vision.    “This court reviews the grant of a

summary judgment motion de novo, using the same criteria used by

the district court.”    Fraire v. City of Arlington, 957 F.2d 1268,

1273 (5th Cir. 1992).

     Summary judgment was proper in this case because the

undisputed evidence shows that Brock did not sustain any injury

resulting from the claimed constitutional violation.    See Memphis

Community School Dist. v. Stachura, 477 U.S. 299, 308-09 (1986).

The summary-judgment evidence, including Brock’s own pleadings

and testimony at the Spears hearing, show that his loss of vision

was not caused by any head trauma and that he never required any

medical attention when he bumped his head on the upper bunk.

Brock has thus failed to show any cognizable injury resulting

from the alleged particular act of deliberate indifference, and

his claim fails.   See id.

     Brock argues that the district court erred in considering

Dr. Richardson’s affidavit for the proposition that his loss

of vision did not result from head trauma because the affidavit

was untimely and because Dr. Richardson was not qualified as an

expert.   As noted above, Brock’s own evidence, specifically, the

letter from Dr. Richardson which he attached to his complaint,

contained the same information as Dr. Richardson’s affidavit.

The affidavit was thus duplicative of Brock’s evidence and

the district court’s consideration of it, even if error, was

harmless.   Brock’s conclusional allegation that head trauma
                          No. 03-60890
                               -3-

could equally have caused his loss of vision does not meet his

burden to show a genuine issue of material fact.   See Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

His reliance on the affidavits he submitted from other inmates

for the proposition that his blindness resulted from head

injuries is misplaced because none of the inmate affidavits so

state.

     The district court’s judgment is AFFIRMED.